
	
		I
		111th CONGRESS
		2d Session
		H. R. 5690
		IN THE HOUSE OF REPRESENTATIVES
		
			July 1, 2010
			Mr. Gingrey of
			 Georgia (for himself, Mr.
			 Fleming, Mr. Smith of
			 Texas, Mr. Kline of
			 Minnesota, Mr. Hall of
			 Texas, Mr. Bilbray,
			 Mr. Marchant,
			 Mr. Bishop of Utah,
			 Mr. Franks of Arizona,
			 Mr. Rooney,
			 Mr. Shadegg,
			 Mr. Lee of New York,
			 Mrs. McMorris Rodgers,
			 Mrs. Blackburn,
			 Mr. Roe of Tennessee,
			 Mr. Kingston,
			 Mr. Cole, Mr. Cassidy, Mr.
			 Pitts, Mr. Westmoreland,
			 Mr. Latta,
			 Mr. Bonner,
			 Mr. Linder,
			 Mr. Boustany,
			 Mr. Griffith,
			 Mr. Tim Murphy of Pennsylvania,
			 Mr. Bartlett, and
			 Mr. Dent) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To improve patient access to health care services and
		  provide improved medical care by reducing the excessive burden the liability
		  system places on the health care delivery system, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Meaningful End to Defensive Medicine & Aimless
			 Lawsuits (MedMal) Act of 2010.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings; purpose.
					Sec. 3. Health care lawsuit statute of limitations.
					Sec. 4. Early offer.
					Sec. 5. Collateral source benefits.
					Sec. 6. Benevolent gesture or admission of fault by a health
				care provider.
					Sec. 7. Fair share rule.
					Sec. 8. Punitive damages.
					Sec. 9. Authorization of payment of future damages to claimants
				in health care lawsuits.
					Sec. 10. Liability of health care providers for FDA-approved
				products.
					Sec. 11. Expert Witness Standards.
					Sec. 12. Protection of States’ rights and effect on other
				laws.
					Sec. 13. Definitions.
					Sec. 14. Applicability.
				
			2.Findings;
			 purpose
			(a)Findings
				(1)Effect on health
			 care access and costsCongress finds that the United States civil
			 justice system adversely affects patient access to health care services, the
			 quality of patient care, and the cost-efficiency of health care because the
			 health care liability system is costly, ineffective, and a deterrent to the
			 sharing of information among health care professionals, which impedes efforts
			 to improve patient safety and quality of care.
				(2)Effect on
			 interstate commerceCongress finds that—
					(A)the health care
			 and insurance industries affect interstate commerce; and
					(B)the health care
			 liability litigation systems throughout the United States affect interstate
			 commerce by contributing to the high cost of health care and premiums for
			 health care liability insurance purchased by health care system
			 providers.
					(3)Effect on
			 federal spendingCongress finds that the health care liability
			 litigation systems throughout the United States have a significant effect on
			 the amount, distribution, and use of Federal funds because of—
					(A)the large number
			 of individuals who receive health care benefits under programs operated or
			 financed by the Federal Government;
					(B)the large number
			 of individuals who benefit because of the exclusion from Federal taxes of the
			 amounts spent to provide them with health insurance benefits; and
					(C)the large number
			 of health care providers who provide items or services for which the Federal
			 Government makes payments.
					(b)PurposeIt
			 is the purpose of this Act to implement reasonable, comprehensive, and
			 effective health care liability reforms designed to—
				(1)improve the
			 availability of health care services in cases in which health care lawsuits
			 have been shown to be a factor in the decreased availability of
			 services;
				(2)reduce the
			 incidence of defensive medicine and lower the cost of health
			 care liability insurance, all of which contribute to the escalation of health
			 care costs;
				(3)ensure that
			 persons with meritorious health care injury claims receive fair and adequate
			 compensation, including reasonable noneconomic damages;
				(4)improve the
			 fairness and cost-effectiveness of our current health care liability system to
			 resolve disputes over health care liability by reducing uncertainty in the
			 amount of compensation provided to injured individuals; and
				(5)increase the
			 sharing of information in the health care system to reduce unintended injury
			 and improve patient care.
				3.Health care
			 lawsuit statute of limitations
			(a)Statute of
			 limitations for health care lawsuitExcept as provided under subsection (b), a
			 health care lawsuit is barred unless it is commenced before the earlier
			 of—
				(1)the expiration of
			 the 3-year period beginning on the date of manifestation of injury; or
				(2)the expiration of
			 the 1-year period beginning on the date on which the claimant discovers, or
			 through the use of reasonable diligence should have discovered, the
			 injury.
				(b)Tolling of
			 statute of limitationsThe
			 statute of limitations under subsection (a) may be tolled for any of the
			 following:
				(1)Proof of
			 fraud.
				(2)Intentional concealment of information
			 necessary for a claimant to file a health care lawsuit.
				(3)The presence of a
			 foreign body, which has no therapeutic or diagnostic purpose or effect, in the
			 person of the injured person that is related to the health care liability
			 claim.
				(c)ApplicabilityThis section shall not apply to any health
			 care lawsuit arising from an injury occurring before the date of the enactment
			 of this Act.
			4.Early
			 offer
			(a)In
			 generalIf a claimant rejects
			 a qualified early offer from a defendant in a health care lawsuit, the amount
			 of noneconomic damages that may be awarded against that defendant in the
			 lawsuit may not exceed $350,000.
			(b)Qualified early
			 offerIn this section, the
			 term qualified early offer means, with respect to a health care
			 lawsuit, a reasonable offer that—
				(1)is made by a
			 defendant to a claimant in order to settle the health care liability claim
			 which is the subject of the lawsuit;
				(2)provides for the
			 periodic payment to the claimant of net economic damages as such damages
			 accrue, for which the defendant is responsible, to the claimant, to the extent
			 that such damages are not already covered by a collateral source;
				(3)provides for
			 payment of the reasonable attorney’s fees of the claimant;
				(4)is made to the
			 claimant not later than 180 days after the date such lawsuit is commenced;
			 and
				(5)allows the
			 claimant to accept or reject such offer within 30 days after the date on which
			 such offer is made.
				(c)Calculation of
			 awardIf a claimant rejects a
			 qualified early offer from a defendant in a health care lawsuit—
				(1)an award for
			 noneconomic damages in excess of $350,000 shall be reduced to such amount
			 either before the entry of judgment, or by amendment of the judgment after
			 entry of judgment, and such reduction shall be made before accounting for any
			 other reduction in damages required by law; and
				(2)in a case in which separate awards are
			 rendered for past and future noneconomic damages, the future noneconomic
			 damages shall be reduced first.
				(d)Attorney’s
			 feesIf a qualified early
			 offer is rejected and a judgment is subsequently entered against the offeree in
			 that health care lawsuit, the offeree shall be liable for the attorney’s fees
			 of the offeror.
			(e)No jury
			 notificationIf a claimant
			 rejects a qualified early offer, the jury shall not be informed about the
			 maximum award for noneconomic damages.
			(f)Early offer
			 evidence inadmissibleIn any health care lawsuit, a qualified
			 early offer shall be inadmissible as evidence of admission of liability or as
			 evidence of an admission against interest.
			5.Collateral source
			 benefits
			(a)Evidence of
			 collateral source benefits admissibleIn any health care lawsuit involving injury
			 or wrongful death, a party may introduce evidence of collateral source
			 benefits.
			(b)Collateral
			 source benefits introducedIf a party elects to introduce
			 evidence of collateral source benefits, an opposing party may introduce
			 evidence of an amount paid or contributed or reasonably likely to be paid or
			 contributed in the future by or on behalf of the opposing party in order to
			 secure such collateral source benefits.
			(c)Providers of
			 collateral source benefits barred from recoveryIn any health
			 care lawsuit involving injury or wrongful death, a provider of collateral
			 source benefits may not—
				(1)recover an amount
			 against the claimant;
				(2)receive a lien or
			 credit against the claimant’s recovery; or
				(3)be equitably or
			 legally subrogated to the rights of the claimant.
				(d)Recovery
			 definedIn this section, the
			 term recovery means, with respect to a health care liability
			 claim, the net sum recovered by a claimant after deducting any disbursements or
			 costs incurred in connection with prosecution or settlement of the claim,
			 including all costs paid or advanced by any person, but does not include costs
			 of health care incurred by the claimant or the charges for legal services of
			 the claimant’s attorney.
			(e)ApplicabilitySubsection
			 (c) shall not apply in the case of a collateral source benefit for which the
			 Secretary of Health and Human Services or a State or local agency administering
			 a State Medicaid plan may recover (or expect to recover) any payment made for
			 such benefit pursuant to section 1862(b) (42 U.S.C. 1395y(b)) or section
			 1902(a)(25) (42 U.S.C. 1396a(a)(25)) of the Social Security Act.
			6.Benevolent
			 gesture or admission of fault by a health care provider
			(a)Evidence
			 inadmissibleIn any health
			 care lawsuit, a benevolent gesture or admission of fault that is made by a
			 health care provider, or an employee of a health care provider, to the
			 claimant, a relative of the claimant, or a representative of the claimant shall
			 be inadmissible as evidence of admission of liability or as evidence of an
			 admission against interest.
			(b)Application of
			 ruleThe rule established
			 under subsection (a) applies to a benevolent gesture or admission of fault by a
			 health care provider to a claimant or the claimant’s relative or representative
			 (including any such gesture or admission made before the commencement of the
			 health care lawsuit) regarding the claimant’s discomfort, pain, suffering,
			 injury, or death, regardless of the cause, including the unanticipated outcome
			 of any treatment, consultation, care, or service provided by such provider (or
			 by the employees, agents, or contractors of such provider) or the omission of
			 such treatment, consultation, care, or service.
			(c)ApplicabilityThis
			 section shall apply in all judicial proceedings commenced after the date of the
			 enactment of this Act and, insofar as is just and practicable, in all judicial
			 proceedings pending on such date of enactment.
			(d)DefinitionsIn
			 this section:
				(1)Benevolent
			 gestureThe term
			 benevolent gesture means any statement, affirmation, gesture, or
			 conduct, including subsequent remedial or preventative measures, expressing
			 apology, sympathy, commiseration, condolence, compassion, or a general sense of
			 benevolence that relates solely to discomfort, pain, suffering, injury, or
			 death as the result of the unanticipated outcome of medical care.
				(2)RelativeThe term relative means, with
			 respect to a claimant, the claimant’s spouse, parent, stepparent, grandparent,
			 child, stepchild, grandchild, brother, sister, half-brother, half-sister,
			 spouse’s parents, or any other person who has a family-type relationship with
			 the claimant.
				(3)RepresentativeThe term representative means
			 a legal guardian, attorney, or an agent designated to make medical decisions
			 under a power of attorney over health care matters, a health care
			 representative who is authorized to make health care decisions for a principal
			 under applicable law, a surrogate designated in an advance directive for health
			 care, or any person recognized in law or custom as an agent.
				(4)Unanticipated
			 outcomeThe term
			 unanticipated outcome means an outcome of a medical treatment or
			 procedure, care, or service that differs from the expected or anticipated
			 result.
				7.Fair share
			 rule
			(a)LiabilityIn any health care lawsuit, each party
			 shall be liable for that party’s several share of any damages only and not for
			 the share of any other person.
			(b)Allocation of
			 damagesEach party shall be liable only for the amount of damages
			 allocated to such party in direct proportion to such party’s percentage of
			 responsibility.
			(c)Determination of
			 responsibilityFor purposes of this section, the trier of fact
			 shall determine the proportion of responsibility of each party for the
			 claimant’s harm.
			8.Punitive
			 damages
			(a)Punitive damages
			 awardPunitive damages may be
			 awarded against a defendant in a health care lawsuit for a health care
			 liability claim only if—
				(1)otherwise permitted by applicable State or
			 Federal law;
				(2)it is proven by
			 clear and convincing evidence that such defendant acted with malicious intent
			 to injure the claimant, or that such defendant deliberately failed to avoid
			 unnecessary injury that such defendant knew the claimant was substantially
			 certain to suffer; and
				(3)compensatory
			 damages are awarded for such claim.
				(b)Demand for
			 punitive damages
				(1)ComplaintA claimant may not file a demand for
			 punitive damages in the original complaint for a health care lawsuit.
				(2)Amended
			 complaintA claimant may file
			 an amended complaint for punitive damages if the court finds, after reviewing
			 supporting and opposing affidavits or after a hearing, that the claimant has
			 established by a substantial probability that the claimant will prevail on the
			 claim for punitive damages.
				(3)Hearing
					(A)Request for
			 punitive damages hearingAt
			 the request of any party in a health care lawsuit, the trier of fact shall
			 consider in a separate hearing whether punitive damages are to be awarded and
			 the amount of such award, using the factors listed under subsection (c).
					(B)Evidence
			 inadmissibleIf a separate punitive damages hearing is requested,
			 any evidence introduced at such hearing that is relevant only to the claim for
			 punitive damages, as determined by applicable State law, shall be inadmissible
			 in any proceeding to determine whether compensatory damages are to be
			 awarded.
					(c)Amount of
			 Punitive Damages
				(1)Factors
			 consideredIn determining the amount of punitive damages against
			 a party in a health care lawsuit, the trier of fact shall consider, where
			 applicable, only the following:
					(A)The severity of
			 the harm caused by the conduct of such party.
					(B)The duration of
			 the conduct or any concealment of conduct by such party.
					(C)The profitability
			 of the conduct to such party.
					(D)The number of
			 products sold or medical procedures rendered for compensation by such party
			 that caused the harm complained of by the claimant.
					(E)Any criminal
			 penalties imposed on such party, as a result of the conduct complained of by
			 the claimant.
					(F)The amount of any
			 civil fines assessed against such party as a result of the conduct complained
			 of by the claimant.
					(2)Maximum
			 awardThe maximum amount of punitive damages that may be awarded
			 in a health care lawsuit is $350,000 or two times the amount of economic
			 damages awarded, whichever is greater.
				(3)No jury
			 notificationThe jury shall not be informed about the maximum
			 award for punitive damages under paragraph (2).
				(d)Malicious Intent
			 To InjureIn this section, the term malicious intent to
			 injure means intentionally causing or attempting to cause physical
			 injury other than providing health care goods or services.
			9.Authorization of
			 payment of future damages to claimants in health care lawsuits
			(a)In
			 GeneralIn any health care lawsuit, if an award of future
			 damages, without reduction to present value, equaling or exceeding $50,000 is
			 made against a party with sufficient insurance or other assets to fund a
			 periodic payment of such a judgment, the court shall, at the request of any
			 party, enter a judgment ordering that the future damages be paid by periodic
			 payments.
			(b)Court
			 guidanceIn any health care lawsuit, the court may be guided by
			 the Uniform Periodic Payment of Judgments Act promulgated by the National
			 Conference of Commissioners on Uniform State Laws.
			(c)ApplicabilityThis
			 section applies to all actions that have not been first set for trial or
			 retrial before the effective date of this Act.
			10.Liability of
			 health care providers for FDA-approved products
			(a)In
			 generalExcept as provided in
			 subsection (b), a health care provider who prescribes, or who dispenses
			 pursuant to a prescription, a medical product approved, licensed, or cleared by
			 the Food and Drug Administration may not be named as a party to a product
			 liability lawsuit involving such product and shall not be liable to a claimant
			 in a class action involving such product that is brought against the
			 manufacturer, distributor, or seller of such product.
			(b)Consolidation of
			 casesNothing in subsection (a) prevents a court from
			 consolidating cases involving health care providers and cases involving product
			 liability claims against the manufacturer, distributor, or seller of a medical
			 product.
			11.Expert Witness
			 Standards
			(a)RequirementsNo individual shall be qualified to testify
			 as an expert witness concerning issues of negligence in any health care lawsuit
			 against a defendant unless such individual—
				(1)except as required
			 under subsection (b), is a health care professional who—
					(A)is appropriately
			 credentialed or licensed in 1 or more States to deliver health care services;
			 and
					(B)typically treats
			 the diagnosis or condition or provides the type of treatment under review;
			 and
					(2)can demonstrate by
			 competent evidence that, as a result of training, education, knowledge, and
			 experience in the evaluation, diagnosis, and treatment of the disease or injury
			 which is the subject matter of the lawsuit against the defendant, the
			 individual was substantially familiar with applicable standards of care and
			 practice as they relate to the act or omission which is the subject of the
			 lawsuit on the date of the incident.
				(b)Physician
			 reviewIn a health care
			 lawsuit, if the claim of the plaintiff involved treatment that is recommended
			 or provided by a physician (allopathic or osteopathic), an individual shall not
			 be qualified to be an expert witness under this subsection with respect to
			 issues of negligence concerning such treatment unless such individual is a
			 physician.
			(c)Specialties and
			 subspecialtiesWith respect
			 to a lawsuit described in subsection (a), a court shall not permit an expert in
			 one medical specialty or subspecialty to testify against a defendant in another
			 medical specialty or subspecialty unless, in addition to a showing of
			 substantial familiarity in accordance with subsection (a)(2), there is a
			 showing that the standards of care and practice in the two specialty or
			 subspecialty fields are similar.
			(d)LimitationThe limitations in this subsection shall
			 not apply to expert witnesses testifying as to the degree or permanency of
			 medical or physical impairment.
			12.Protection of
			 States’ rights and effect on other laws
			(a)Preemption of
			 State lawThe provisions governing health care lawsuits set forth
			 in this Act preempt, subject to subsections (c) and (d), State law to the
			 extent that State law prevents the application of any provisions of law
			 established by this Act.
			(b)Preemption of
			 Federal lawThe provisions governing health care lawsuits set
			 forth in this Act supersede chapters 161 and 171 of title 28, United States
			 Code, to the extent that such chapters—
				(1)provide for a
			 greater amount of damages, a longer period in which a health care lawsuit may
			 be commenced, or a reduced applicability or scope of periodic payment of future
			 damages, than provided in this Act; or
				(2)prohibit the
			 introduction of evidence regarding collateral source benefits, or mandate or
			 permit subrogation or a lien on collateral source benefits.
				(c)Protection of
			 States’ Rights and Other Laws
				(1)In
			 generalThis Act shall not preempt or supersede any State or
			 Federal law that imposes greater procedural or substantive protections
			 (including any statute of limitations that expires sooner than statutes of
			 limitations imposed in this Act) for health care providers and health care
			 organizations from liability, loss, or damages than those provided by this Act,
			 except as provided for under subsection (d)(1).
				(2)Applicable
			 lawAny issue that is not
			 governed by any provision of law established by this Act shall be governed by
			 otherwise applicable State or Federal law.
				(d)State
			 Flexibility and Federal lawThe provisions of this Act shall not be
			 construed to preempt—
				(1)any State law
			 (whether effective before, on, or after the date of the enactment of this Act)
			 that specifies a particular monetary amount of compensatory or punitive damages
			 (or the total amount of damages) that may be awarded in a health care lawsuit,
			 regardless of whether such monetary amount is greater or lesser than is
			 provided for by this Act;
				(2)any defense
			 available to a party in a health care lawsuit under any other provision of
			 State or Federal law; or
				(3)any State law that
			 provides for an alternative dispute resolution system.
				(e)Vaccine
			 Injury
				(1)In
			 generalTo the extent that title XXI of the
			 Public Health Service Act establishes
			 a Federal rule of law applicable to a civil action brought for a
			 vaccine-related injury or death—
					(A)this Act does not
			 affect the application of the rule of law to such an action; and
					(B)any rule of law
			 prescribed by this Act that is in conflict with a rule of law of such title XXI
			 shall not apply to such action.
					(2)Applicable
			 provisionsIf there is an aspect of a civil action brought for a
			 vaccine-related injury or death to which a Federal rule of law under title XXI
			 of the Public Health Service Act does
			 not apply, then this Act shall apply to such aspect of such action.
				13.DefinitionsIn this Act:
			(1)Alternative
			 dispute resolution systemThe term alternative dispute
			 resolution system means a system that provides for the resolution of
			 health care lawsuits in a manner other than through a civil action brought in a
			 State or Federal court.
			(2)ClaimantThe
			 term claimant means any person who brings a health care lawsuit,
			 including a person who asserts or claims a right to legal or equitable
			 contribution, indemnity, or subrogation, arising out of a health care liability
			 claim, and any person on whose behalf such a claim is asserted, whether such
			 person is deceased, incompetent, or a minor.
			(3)Collateral
			 source benefitsThe term collateral source benefits
			 means any amount paid or reasonably likely to be paid in the future to or on
			 behalf of a claimant, or any service, product, or other benefit provided or
			 reasonably likely to be provided in the future to or on behalf of a claimant,
			 as a result of the injury or wrongful death, pursuant to—
				(A)any State or
			 Federal health, sickness, income-disability, accident, or workers’ compensation
			 law;
				(B)any health,
			 sickness, income-disability, or accident insurance that provides health
			 benefits or income-disability coverage;
				(C)any contract or
			 agreement of any group, organization, partnership, or corporation to provide,
			 pay for, or reimburse the cost of medical, hospital, dental, or
			 income-disability benefits; or
				(D)any other publicly
			 or privately funded program.
				(4)Compensatory
			 damagesThe term compensatory damages means economic
			 damages and noneconomic damages.
			(5)Economic
			 damagesThe term economic damages means objectively
			 verifiable monetary losses incurred as a result of the provision of, use of, or
			 payment for (or failure to provide, use, or pay for) health care services or
			 medical products, such as past and future medical expenses, loss of past and
			 future earnings, cost of obtaining domestic services, loss of employment, and
			 loss of business or employment opportunities.
			(6)Health care
			 goods or servicesThe term health care goods or
			 services means any goods or services provided by a health care
			 organization, a health care provider, or an individual working under the
			 supervision of a health care provider, that relate to the diagnosis,
			 prevention, or treatment of any human disease or impairment, or the assessment
			 or care of the health of human beings.
			(7)Health care
			 lawsuitThe term health care lawsuit—
				(A)means any health care liability claim
			 affecting interstate commerce that is brought in a State or Federal court or
			 pursuant to an alternative dispute resolution system; and
				(B)does not include a
			 claim or action that is based on criminal liability, that seeks civil fines or
			 penalties paid to Federal, State, or local government, or that is grounded in
			 antitrust.
				(8)Health care
			 liability claimThe term
			 health care liability claim means a demand by any person, whether
			 or not pursuant to an alternative dispute resolution system, against a health
			 care provider, health care organization, or the manufacturer, distributor,
			 supplier, marketer, promoter, or seller of a medical product, including
			 third-party claims, cross-claims, counterclaims, or contribution claims, that
			 is based upon the provision of, use of, or payment for (or the failure to
			 provide, use, or pay for) health care goods or services or any medical product,
			 for injury or wrongful death, regardless of the number of plaintiffs,
			 defendants, or other parties, or the number of causes of action.
			(9)Health care
			 organizationThe term health care
			 organization—
				(A)means any person
			 or entity that is obligated to provide or pay for health care goods or services
			 under any health insurance plan; and
				(B)includes any
			 person or entity acting under a contract or arrangement with a health care
			 organization to provide or administer any healthcare goods or services.
				(10)Health care
			 providerThe term health care provider means any
			 person or entity required by State or Federal laws or regulations to be
			 licensed, registered, or certified to provide health care services, or exempted
			 from such requirement by other law or regulation.
			(11)Medical
			 product
				(A)In
			 generalThe term
			 medical product means a drug, device, or biological product
			 intended for humans.
				(B)Additional
			 definitionsFor purposes of subparagraph (A):
					(i)DrugThe term drug has the meaning
			 given such term in section 201(g)(1) of the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 321(g)(1)).
					(ii)DeviceThe term device has the
			 meaning given such term in section 201(h) of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 321(h)).
					(iii)Biological
			 productThe term
			 biological product has the meaning given such term in section
			 351(i) of the Public Health Service
			 Act (42 U.S.C. 262(i)).
					(12)MinorThe term minor means an
			 individual who is less than 18 years of age.
			(13)Noneconomic
			 damagesThe term noneconomic damages means damages
			 for physical and emotional pain, suffering, inconvenience, physical impairment,
			 mental anguish, disfigurement, loss of enjoyment of life, loss of society and
			 companionship, loss of consortium (other than loss of domestic service),
			 hedonic damages, injury to reputation, and all other nonpecuniary losses of any
			 kind or nature.
			(14)Punitive
			 damagesThe term punitive damages—
				(A)means damages
			 awarded, for the purpose of punishment or deterrence, and not solely for
			 compensatory purposes, against a health care provider, health care
			 organization, or a manufacturer, distributor, or supplier of a medical product;
			 and
				(B)does not include
			 economic damages or noneconomic damages.
				(15)StateThe
			 term State means each of the several States, the District of
			 Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands,
			 Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, the
			 Trust Territory of the Pacific Islands, and any other territory or possession
			 of the United States, or any political subdivision thereof.
			14.ApplicabilityExcept as otherwise provided, this Act shall
			 apply to any health care lawsuit brought in a Federal or State court, or
			 subject to an alternative dispute resolution system, that is initiated on or
			 after the date of the enactment of this Act.
		
